Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-8, 10, 12, 13, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sueshige et al. (US 6354414 B1) hereinafter “Sueshige”.

Regarding claim 1, Sueshige discloses a walk-behind machine (a mower 100, see Fig. 10) comprising: 
a chassis (body frame 101); 
a handle (103) connected to the chassis; 
a plurality of wheels (116, 102) for supporting the chassis and being rotatable relative to the chassis; 
a motor (104) mounted to the chassis and used for providing a driving force for rotating at least one of the plurality of wheels; and 
a transmission mechanism (114) connecting the motor with the at least one of the plurality of wheels, wherein the transmission mechanism comprises: 

wherein, in the driving state, the motor is capable of driving the at least one of the plurality of wheels to rotate in a first direction, and 
wherein, when the motor stops rotating and the first clutch is in the driving state, the at least one of the plurality of wheels rotate in a second direction opposite to the first direction to drive the first clutch to switch from the driving state to the unlocked state (col. 13 lines 28-30 and col. 9 lines 26-58).

Regarding claim 2, Sueshige discloses the walk-behind machine of claim 1, wherein when the first clutch is in the unlocked state, the motor is activated to rotate in the first direction to drive the first clutch to switch from the unlocked state to the driving state (col. 13 lines 30-36).

Regarding claim 4. The walk-behind machine of claim 1, wherein the transmission mechanism further comprises: 
a transmission shaft (115) for mounting the clutch; and 
a gearbox (30) connecting the motor with the at least one of the plurality of wheels.

Regarding claim 5, Sueshige discloses the walk-behind machine of claim 1, wherein the plurality of wheels comprises two front wheels (102) and two rear wheels (116), the transmission mechanism further comprises a second clutch (see Fig. 11, a clutch 136 is located on each end of 115), the first clutch is coupled to one of the two front wheels, and the second clutch is coupled to the other of the two front wheels (col. 12 lines 17-20).

Regarding claim 6, Sueshige discloses the walk-behind machine of claim 1, wherein the plurality of wheels comprises a first wheel and a second wheel (see Fig. 11, two rear wheels 116 are shown), the transmission mechanism further comprises a second clutch, the first clutch is coupled to the first wheel, and the second clutch is coupled to the second wheel (col. 12 lines 17-20).

Regarding claim 7, Sueshige discloses the walk-behind machine of claim 6, wherein the transmission mechanism further comprises a transmission shaft for mounting the first clutch and the second clutch, the first clutch is mounted at one end of the transmission shaft, and the second clutch is mounted at the other end of the transmission shaft (see Fig. 11).

Regarding claim 8, Sueshige discloses the walk-behind machine of claim 1, further comprising: 
a mowing blade (107) for mowing grass, 
wherein the mowing blade is mounted to the chassis and is rotatable relative to the chassis.

Regarding claim 10. The walk-behind machine of claim 1, wherein the first clutch comprises: 
a movable member (73) capable of moving between a locked position in which the first clutch is in the driving state and an unlocked position in which the first clutch is in the unlocked state; 
a driving member (144) for driving the movable member to move (73 engages with 144 [col. 12 lines 49-53], 144 is attached to wheel 116 for rotation with 116 when the clutch is ON; driving member 144 is capable of driving the pins to the OFF state when pulled in reverse by an operator, and is capable of driving the pins to the OFF states when the motor is off by either being pushed or pulled by an operator); 
a transmission shaft (115) connected to the motor and driven by the motor to rotate; 

an outer ring member (71) sleeved on the transmission shaft, connected to the at least one of the plurality of wheels to drive the at least one of the plurality of wheels to rotate and forming a mounting groove (71c), 
wherein the movable member is located between the wall of the mounting groove and the driving surface (see Fig. 13), and 
wherein when the motor stops rotating and the first clutch is in the driving state, the at least one of the plurality of wheels rotate in a second direction opposite to the first direction to drive the driving member to rotate such that the driving member drives the movable member to move to the unlocked position (col. 13 lines 28-30 and col. 9 lines 26-58).

Regarding claim 12, Sueshige discloses a walk-behind machine comprising: 
a chassis (101); 
a handle (103) connected to the chassis; 
a plurality of wheels (102, 116) for supporting the chassis and being rotatable relative to the chassis; 
a motor (104) mounted to the chassis and used for providing a driving force for rotating at least one of the plurality of wheels; and 
a transmission mechanism (114) for transmitting the power output from the motor to the at least one of the plurality of wheels, wherein the transmission mechanism comprises: 
a clutch (136) having a driving state where the motor is capable of driving the at least one of the plurality of wheels to rotate (col. 12 lines 34-36) and an unlocked state where the at least one of the plurality of wheels are free to rotate relative to the motor (col. 12 lines 37-39), 

wherein, when the motor stops rotating and the clutch is in the driving state, the at least one of the plurality of wheels rotate in the first direction to drive the clutch to switch from the driving state to the unlocked state (col. 13 lines 28-30 and col. 9 lines 26-58).

Regarding claim 13, Sueshige discloses the walk-behind machine of claim 12, wherein when the clutch is in the unlocked state, the motor is activated to rotate in the first direction to drive the clutch to switch from the unlocked state to the driving state (col. 13 lines 30-36).

Regarding claim 15, Sueshige discloses the walk-behind machine of claim 12, wherein the transmission mechanism further comprises: 
a transmission shaft (115) for mounting the clutch; and 
a gearbox (30) connecting the motor with the at least one of the plurality of wheels.

Regarding claim 16, Sueshige discloses The walk-behind machine of claim 12, wherein the plurality of wheels comprises two front wheels (102) and two rear wheels (116), the transmission mechanism further comprises a second clutch (see Fig. 11, a clutch 136 is located on each end of 115), the first clutch is coupled to one of the two front wheels, and the second clutch is coupled to the other of the two front wheels (col. 12 lines 17-20).

Regarding claim 17, Sueshige discloses the walk-behind machine of claim 12, wherein the plurality of wheels comprises a first wheel and a second wheel (see Fig. 11, two rear wheels 116 are 

Regarding claim 18, Sueshige discloses the walk-behind machine of claim 17, wherein the transmission mechanism further comprises a transmission shaft for mounting the first clutch and the second clutch, the first clutch is mounted at one end of the transmission shaft, and the second clutch is mounted at the other end of the transmission shaft (see Fig. 11).

Regarding claim 19, Sueshige discloses the walk-behind machine of claim 12, further comprising: a mowing blade (107) for mowing grass, wherein the mowing blade is mounted to the chassis and is rotatable relative to the chassis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sueshige in view of Heath et al. (US 9856930 B2) hereinafter “Heath”.

Regarding claim 3, Sueshige discloses the walk-behind machine of claim 1.

In a similar mower, Heath discloses a mower with a clutch that allows the wheels to be driven both forwardly and backwardly (col. 7 lines 61-67). 
It would be obvious to one of ordinary skill in the art to provide the mower disclosed by Sueshige with the ability to be driven backwardly, as disclosed by Heath, as a way of allowing an operator to more easily pull the mower up sloping ground.

Regarding claim 14, Sueshige discloses the walk-behind machine of claim 12.
Sueshige does not disclose wherein when the clutch is in the unlocked state, the motor is activated to rotate in the second direction to drive the clutch to switch from the unlocked state to the driving state.
In a similar mower, Heath discloses a mower with a clutch that allows the wheels to be driven both forwardly and backwardly (col. 7 lines 61-67). 
It would be obvious to one of ordinary skill in the art to provide the mower disclosed by Sueshige with the ability to be driven backwardly, as disclosed by Heath, as a way of allowing an operator to more easily pull the mower up sloping ground.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sueshige in view of Cox (US 6681909 B2).

Regarding claim 9, Sueshige discloses the walk-behind machine of claim 1. Sueshige further discloses that the clutch mechanisms disclosed can be applied to various devices other than lawn mowers (col. 16 lines 15-20).
Sueshige does not disclose an auger for clearing snow, wherein the auger is mounted to the chassis and is rotatable relative to the chassis.
In the same field of endeavor, Cox discloses a walk behind machine where the working device (94) may be either a mower (45) or auger (43). 
It would be obvious to one of ordinary skill in the art to provide the walk behind device disclosed by Sueshige with an auger instead of a mower, as disclosed by Cox, as a way of mowing grass and clearing snow with the same implement. 

Regarding claim 20, Sueshige discloses the walk-behind machine of claim 12. Sueshige further discloses that the clutch mechanisms disclosed can be applied to various devices other than lawn mowers (col. 16 lines 15-20).
 Sueshige does not disclose an auger for clearing snow, wherein the auger is mounted to the chassis and is rotatable relative to the chassis.
In the same field of endeavor, Cox discloses a walk behind machine where the working device (94) may be either a mower (45) or auger (43). 
It would be obvious to one of ordinary skill in the art to provide the walk behind device disclosed by Sueshige with an auger instead of a mower, as disclosed by Cox, as a way of mowing grass and clearing snow with the same implement. 



Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 2/22/22 have been fully considered but they are not persuasive. 
First, applicant argues that Sueshige (US 6354414 B1) does not teach a driving member for pushing the movable member to move from the locked position to the unlocked position. 
The rejection of claim 10 above has been updated to more clearly identify how driving member 144 drives movable members 73. Driving member 144 is rotated with the wheels 116, and driving member 144 directly engages with movable members 73.  More specifically, 144 is attached to wheel 116 for rotation with wheel 116. When the motor is off, and axel 115 does not rotate 135, the wheels can be rotated by an operator either pushing or pulling the mower. Because the axel is no longer forcing 73 into tapered space 181 of 135 by rotating 135, rotation of the wheel in either direction causes 144 to engage with 73 and move 73 out of the tapered section 181. When 73 is not engaged with 181, 71 can rotate without 135, and the wheel can rotate freely about 115. Additionally, Sueshige outlines in col. 9, lines 26-58, how when the motor is off, and the clutch is in a driving state, rotation of the wheels either forwardly (col. 9 lines 26-35) or backwardly (col. 9 lines 36-58) can switch the clutch from the driving state to an unlocked state. 
Applicant argues on page 11 of 13 that the clutch of Sueshige becomes stuck when pulled in the reverse direction and therefore cannot turn to the OFF state without the operator lifting the device to allow for forward movement.  Examiner respectively disagrees.  Nowhere does Sueshige state that the clutch will become stuck when moving in the reverse direction.  Column 9 lines 35-55 clearly describes “Consequently, the coupling of the clutch mechanism becomes OFF”.  This operation of reverse movement to release the clutch in relation to lawnmower operation is further supported in column 13 lines 41-59 that states “as a result the axle 115 assumes a state of reverse rotation with respect to the left rear wheel 116 and the clutch-ON state between the axle 115 and the rear wheel 116 ends.”  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.I.R./               Examiner, Art Unit 3671                                                                                                                                                                                         



/ADAM J BEHRENS/               Primary Examiner, Art Unit 3671